966 So. 2d 997 (2007)
Kyle Gerard JOYNER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3837.
District Court of Appeal of Florida, First District.
October 5, 2007.
Refik W. Eler, Jacksonville, for Petitioner.
Bill McCollum, Attorney General; Heather Flanagan Ross and Thomas Winokur, Assistant Attorneys General, Tallahassee, for Respondent.
*998 PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about April 30, 2007, in Duval County Circuit Court case number 16-2004-CF-8476-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
PETITION GRANTED.
BARFIELD, DAVIS, and LEWIS, JJ., concur.